NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
 
                                    Argued November 7, 2017 
                                     Decided May 16, 2018 
                                                
                                            Before 
 
                         FRANK H. EASTERBROOK, Circuit Judge 
                          
                         ILANA DIAMOND ROVNER, Circuit Judge 
                          
                         DAVID F. HAMILTON, Circuit Judge 
 
No. 16‐3112 
 
UNITED STATES OF AMERICA,                      Appeal from the United States District Court 
      Plaintiff‐Appellee,                      for the Eastern District of Wisconsin. 
                                                
      v.                                       No. 2:14‐cr‐00186‐LA‐2 
                                                
DEANGELO ANDERSON,                             Lynn Adelman, 
      Defendant‐Appellant.                     Judge. 

                                        O R D E R 

        Deangelo Anderson filed an appeal from his conviction and sentence, and on 
February 2, 2018 we upheld his conviction but ordered a limited remand as to his 
sentence so that the district court could determine whether it would have imposed the 
same sentence knowing that it could consider the mandatory sentence in light of Dean v. 
United States, 137 S. Ct. 1170 (2017).  The district court responded that it would have 
imposed the same sentence, and we provided the parties an opportunity to respond.  
On May 9, 2018, the parties filed a joint statement agreeing that Anderson’s argument 
regarding Dean has been resolved and stating that, because we had already rejected 
Anderson’s other arguments, the judgment of the district court should be affirmed.  We 
agree. 
        The judgment of the district court is AFFIRMED.